DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 11/20/2020 including the preliminary claim amendments filed on the same date. Claims 16-35 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed on 11/24/2020 is being considered.

Drawings
	The Drawings filed on 11/20/2020 are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 24, “the shorter” is indefinite because the limitation lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21, 23 and 35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Campbell et al. (US 20100162644) (‘Campbell’).
	Claim 16, Campbell provides a corner key 110 for a sill assembly comprising:
a port 130 formed along a first face 126 of the corner key (Fig. 2A);
a chimney vent 128 having a first vent opening 140 in communication with the port (Figs. 2A and 2B), the chimney vent operable to divert air and water ingress entering the port (note that air and water ingress entering the port is not positively 
a channel 134 formed along the second face of the corner key (Fig. 2A), the channel in communication with the second vent opening of the chimney vent (Fig. 2A), the channel including one or more walls (walls of 134; Fig. 2A) arranged for collecting water moving through the chimney vent and channel (note that water moving through the chimney vent and channel is not positively recited and thus not required and that the corner key of Campbell is capable of performing the intended use thus meets the limitation as exceedingly broadly claimed; Figs. 2A and 2B).
Claim 17, Campbell further provides a passageway 146 in communication with the channel (Figs. 2A and 2B), the passageway having a first opening (extends from outer surface of corner key; [0036; Figs. 2B and 2E) for directing water from the channel outwardly of the corner key through the first opening (note that water is not positively recited and thus not required to be directed anywhere, in particular and that the passageway of Campbell is capable of performing the intended use thus meets the limitation as exceedingly broadly claimed; Figs. 2A, 2B and 2E).  
  Claim 18, Campbell further provides wherein the first opening of the passageway is formed along the first face of the corner key and offset from the port (Figs. 2A and 2B).
Claim 19, Campbell further provides a rear vent 132 in communication with the passageway (Fig. 2B), the rear vent operable to divert air ingress away from the 
Claim 20, Campbell further provides wherein the first face and second face of the corner key are arranged orthogonally relative to one another (Fig. 2A).
Claim 21, Campbell further provides a second port 132 formed along the first face of the corner key and offset from the port (Figs. 2A and 2B).
Claim 23, Campbell further provides an arm 150 extending outwardly from the first face of the corner key (Fig. 2A), the arm including a first leg 152 and a second leg (also 154), wherein the first leg extends above a first portion of the second port (Fig. 2A), and wherein the second leg of the arm is positioned adjacent a second portion of the second port (Fig. 2A).
Claim 35, Campbell provides a corner key 110 for a sill assembly comprising:
a port 132 having a port opening (opening at 132; Fig. 2A) formed along a first face 126 of the corner key (Fig. 2A), the port including a first vertical side wall (see annotated Fig. 2A of Campbell as shown below in Examiner Notes) and a first horizontal side wall (see annotated Fig. 2A of Campbell as shown below in Examiner Notes); and
an arm (see annotated Fig. 2A of Campbell as shown below in Examiner Notes) extending outwardly from the first face of the corner key (see annotated Fig. 2A of Campbell as shown below in Examiner Notes), the arm including a first leg (see annotated Fig. 2A of Campbell as shown below in Examiner Notes) and a second leg (see annotated Fig. 2A of Campbell as shown below in Examiner Notes) arranged in a generally orthogonal configuration relative to one another (see annotated Fig. 2A of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20100162644) (‘Campbell’).
Claim 22, Campbell teaches all the limitations of claim 21 as above, but is silent as to a cross-sectional area of the second port being equal to or larger than a cross-sectional area of the port. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try changing the proportions of the corner key such that Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Claim 24, Campbell further teaches wherein each of the port and second port has a height measured from a bottommost surface to a topmost surface (Fig. 2A), but is silent as to the arm extending outwardly from the first face of the corner key to a length that is greater than the height of the shorter of the port and the second port. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try changing the proportions of the corner key such that the arm extends outwardly from the first face of the corner key to a length that is greater than the height of the shorter of the port and the second port, with the reasonable expectation of further securing the corner key to the sill, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal .

Allowable Subject Matter
Claims 25-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination the totality of the claimed invention, including inter alia the port defining a first passage between the first and second chambers of the sill for allowing water to flow from the second chamber to the first chamber as claimed. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.









Examiner Notes

    PNG
    media_image1.png
    525
    691
    media_image1.png
    Greyscale

Annotated Fig. 2A of Campbell et al. (US 20100162644)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635